         Case 1-19-43516-ess             Doc 92      Filed 11/13/20     Entered 11/13/20 17:10:42




Natsayi Mawere
REED SMITH LLP
599 Lexington Avenue
New York, New York 10022
Telephone: (212) 251-5400
Facsimile: (212) 521-5450
Email: nmawere@reedsmith.com

Co-counsel for Secured Creditor U.S. Bank National Association,
as Trustee for Banc of America Funding Corporation
Mortgage Pass-Through Certificates, Series 2006-F,
through its servicer Wells Fargo Bank, N.A.

    UNITED STATES BANKRUPTCY COURT
    EASTERN DISTRICT OF NEW YORK
    --------------------------------------------------------X
    In re:
                                                                Case No. 1-19-43516-ess
    MICHAEL KRICHEVSKY


                           Debtor.
    --------------------------------------------------------X
          DECLARATION OF NATSAYI MAWERE IN OPPOSITION TO DEBTOR’S
         AMENDED CROSS-MOTION TO STRIKE AND DISMISS WITH PREJUDICE
                                      CHAPTER 11 PROOF OF CLAIM

           Natsayi Mawere, being duly sworn, declares under penalty of perjury as follows:

           1.       I am an attorney at law admitted to practice before this Court and am an attorney

with the law firm of Reed Smith LLP, counsel to Secured Creditor U.S. Bank National Association,

as Trustee for Banc of America Funding Corporation Mortgage Pass-Through Certificates, Series

2006-F (“U.S. Bank”), through its servicer Wells Fargo Bank, N.A.

           2.       I submit this declaration in support of U.S. Bank’s opposition to Debtor Michael

Krichevsky’s amended cross-motion motion to strike the claim held by U.S. Bank for the premises

commonly known as 4221 Atlantic Avenue, Brooklyn, NY 11224, and in further support of U.S.

Bank’s application for relief from the automatic stay.




\
        Case 1-19-43516-ess     Doc 92     Filed 11/13/20     Entered 11/13/20 17:10:42




         3.    Attached as Exhibit 1 is a copy of the summons and complaint in the foreclosure

action filed on April 18, 2016 in the Supreme Court of the State of New York, County of Kings,

titled “U.S. Bank National Association, as Trustee for Banc of America Funding Corporation

Mortgage Pass-Through Certificates, Series 2006-F”, under index number 506127/2016 (the

“Foreclosure Action”).

         4.    Attached as Exhibit 2 is a copy of the answer in the Foreclosure Action, sworn to

on March 8, 2017, and filed on March 9, 2017.

         5.    Attached as Exhibit 3 is a copy of the notice of rejection of the answer in the

Foreclosure Action, dated March 17, 2017, with an affidavit of service by mail, dated March 20,

2017.

         6.    Attached as Exhibit 4 is a copy of the decision and order and long form order of

reference granting U.S. Bank’s motion for summary judgment and an order of reference, dated

October 12, 2018, and entered on October 25, 2018.

         7.    Attached as Exhibit 5 is a copy of a letter dated June 10, 2019, sent by Woods

Oviatt Gilman, LLP, U.S. Bank’s counsel in the Foreclosure Action advising the Supreme Court

of Mr. Krichevsky’s bankruptcy and withdrawing U.S. Bank’s motion for judgment of foreclosure

and sale.

         8.    Attached as Exhibit 6 is a copy of Debtor’s Motion for an Order to Vacate and Set

Aside the Order Pursuant to 11 U.S.C. § 362(D) Terminating the Automatic Stay Imposed by 11

U.S.C. § 362(a), dated June 16, 2020, and filed on July 15, 2020, in Debtor’s bankruptcy appeal

under Civil Docket No. 1:20-cv-02343-RRM.

         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information and belief.




                                              -2-
     Case 1-19-43516-ess   Doc 92   Filed 11/13/20    Entered 11/13/20 17:10:42




Dated: November 13, 2020

                                                     /s/ Natsayi Mawere______________
                                                     Natsayi Mawere




                                      -3-
